Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the urine" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant amended claim 10 to recite feces and excreta.  Dependent claims are therefore rejection by virtue of being dependent upon claim 10.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akagawa et al. (US 2017/0307512).
Akagawa discloses an analytical toilet comprising: 
a bowl (fig. 2, 3, collection container 200) for receiving excreta wherein the bowl comprises at least in part a platform (200; fig. 2, 3; a platform is any surface that can hold feces), for receiving feces comprising a transparent material (structure 200 is transparent; para 37); 
at least one excreta sensor (optical sensor 400 including light source and detector is positioned to view the contents on platform 200; the sensor analyzes urine and feces simultaneously; para 8-9); positioned to inspect the excreta  through the transparent bowl material (optical device 400 is located adjacent to the collection container 200); and 
a processor (500) receiving data from the at least one sensor and determining at least one property of the urine (para 51, states sugar, protein, uric acid, sodium, potassium, stress hormone and blood as property of sample that can be determined optically).  The processor 500 is structurally programed to receive data from the optical sensor 400.    
Regarding claim 11, which depends on claim 10, wherein the toilet provides health and wellness data to the user based on the at least one property of the urine (the properties of the sample that are analyzed are interpreted as analytes that will provided a user with health and wellness data).  
Regarding claim 12, which depends on claim 10, wherein the health and wellness data comprises trend information (para 52).  
Regarding claim 13, which depends on Claim 10, wherein the at least one urine sensor comprise at least one of MOS, CCD, spectrometers (fig. 2, ref. 400, 440), volume measurement devices, weight sensors, temperature gauges, chromatographs, mass spectrometers, and gas analyzers.  
Regarding claim 14, the analytical toilet of Claim 10, wherein the at least one property of the feces comprises at least one of weight, color, consistency, volume, density, content, temperature, pH, size and shape, excretion profile, sounds, and gas or fumes.  The optical device 400 is structurally capable of determining the color due to the device comprising a light source and a spectroscopic information detector. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Akagawa et al. (US 2017/0307512).
Akagawa teaches an analytical toilet (fig. 3) where the excreta sensor (800) is position above the platform (200) and a light source (700) is positioned below the platform (200).
Regarding claim 16 and 17, the analytical toilet of Claim 10, wherein the at least one excreta sensor (fig. 10, ref. 800) positioned to take an image of the feces through the transparent platform material (para 38).   It would have been obvious to one having an ordinary skill in the art to modify Akagawa to place the sensor below the platform (200) and the light source (700) above the platform as is an obvious design choice.  See rearrangement of parts. In reJapikse, 181 F.2d 1019, 86 USPQ 70.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Akagawa et al. (US 2017/0307512) in view of Yan (US 2017/0212039).
Akagawa teaches a urine detector as seen above. 
Akagawa does not provide the light source in the lid above the bowl.
Yan teaches an excreta occult blood inspection device that comprises an analytical toilet having a bowl and a lid.  The lid as shown in fig. 6 is provided with the inspection module 203 which includes a light source 21, photodetector 23.  It would have been obvious to one having an ordinary skill in the art to modify Akagawa to include the optical sensor in the lid to detect a property of the sample (urine/feces) as it would still be within close proximity to the bowl which holds the sample as shown in fig. 6 of Yan.  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akagawa et al. (US 2017/0307512) in view of Hall et al. (US 9,913,626).
Akagawa teaches a feces/urine detector system as seen above.
Akagawa provides a sampling toilet with a platform for receiving a fecal/urine sample but is only provided with one outlet.  
Hall provides an excreta sampling toilet that comprises a main bowel having a feces outlet and a urine outlet for individual sampling (see fig. 3).  Individual fecal sensor (fig. 3; 324) and urine sensor (324) are provided in respective outlets for analyzing fecal or urine (col. 6, line 1-30).  Hall states the analyzing of fecal or urine is to analyze for pregnancy in a female user by the presence of hCG.  The separation of feces from urine is further processed by providing weight or volume and separate storing for further analysis.  Therefore it would have been obvious to one having an ordinary skill in the art to modify Akagawa to employ separate outlets for urine and feces for further processing as taught by Hall.


Response to Arguments
Applicant's arguments filed 4/7/22 have been fully considered but they are not persuasive.  Applicant argues, “Akagawa's collection container 200 is not a platform within the customary meaning of the that term or as the term is used in the specification. A person of ordinary skill in the art reading the present application and the disclosure of Akagawa would not equate Akagawa's collection chamber with the claimed platform.”  The broadest reasonable interpretation of “platform” in the context of claim 10 in view of the specification and plain meaning is a raised surface.  In this interpretation the bowl having a 200 in the analytical toilet as seen in fig. 2 and 3 is a raised surface that is capable of holding a collection urine or fecal sample.  Claim 10 requires a bowl comprises at least in part a platform.  Fig. 2 and 3 show this configuration in that the platform 200 is raised above the bottom of the bowl and is a surface in which a sample is capable of settling.  Applicant has not further defined how the platform is within the bowl other than state the bowl comprises at least in part a platform, which means the platform part of the bowl.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797